Exhibit 10.17
Summary of Financial Engines, Inc. Cash Incentive Plan
Financial Engines, Inc. (the “Company”) maintains a Cash Incentive Plan (the
“Plan”) for the benefit of its employees, including executive officers.
At the beginning of each fiscal year, the Compensation Committee of the
Company’s Board of Directors approves a compensation plan for that fiscal year.
The compensation plan generally includes threshold and target levels for certain
Company financial metrics for that fiscal year based upon the performance goals
established through the annual planning process of the full Board of Directors.
If the threshold is not met, no incentive payments are made under the Plan for
that year. If the threshold is met, each participating executive officer is
eligible to receive the cash incentive amount payable at the level of Company
financial performance achieved. If the target level is exceeded, the actual cash
incentive payments are adjusted upward based upon the level of Company financial
performance achieved. A separate compensation plan is approved for the Company’s
Executive Vice President, Sales and Client Services, based upon specified
quarterly and annual sales objectives. The Compensation Committee may adjust
performance targets for any accounting changes, as well as for any unanticipated
unusual items approved by the Board of Directors.
Annual incentive payments under the Plan are paid as soon as practicable after
the end of the fiscal year and the completion of the financial statements,
generally no later than February 28. Incentive payments based upon quarterly
sales objectives are generally paid in the month following the close of the
quarter. Each employee must be employed on the payment date in order to be
eligible for payments under the Plan.
The Compensation Committee may also award certain “one-time” incentive payments
under the Plan to the executive officers in consideration of significant
additional responsibility or extraordinary performance.

